Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 RE: Registered Management Investment Company Fidelity Bond Principal Variable Contracts Funds, Inc. Principal Funds Principal Management Corporation Principal Shareholder Services, Inc. Ladies and Gentlemen: On behalf of the Registrants listed above, filed herewith pursuant to Rule 17-g 1(g)(1)(B)(i)(ii), (iii) and (iv) under the Investment Company Act of 1940 is: (i) A copy of the fidelity bond; (ii) a certified copy of the resolution of a majority of the Directors who are not interested persons of the Registrants (iii) a statement showing the amount of the single insured bond which each investment company would have maintained had it not been named as an insured under a joint insured bond which is effective from 12:01 a.m. on January 31, 2010 through 12:01 a.m. January 31, 2011; (iv) a statement as to the period for which premiums have been paid; and (v) a copy of the agreement between the investment company and each of the named insured entered into pursuant to paragraph (f) of Regulation 17g-1. If you have any questions or comments concerning the enclosed, please contact the undersigned at (515) 246-7372. Sincerely /s/ Ernest H. Gillum Ernest H. Gillum Vice President Principal Funds /th ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group. Item 1. Name of Insured (the "Insured") Bond Number Principal Management Corporation 87154110B Principal Office: 711 High St. Des Moines, Iowa 50392-2080 Mailing Address: 711 High St. Des Moines, Iowa 50392-2080 Item 2. Bond Period: from 12:01 a.m. on January 31, 2010 , to 12:01 a.m. on January 31, 2011 or the earlier effective date of the termination of this Bond, standard time at the Principal Office as to each of said dates. Item 3. Limit of Liability (Subject to Sections 9, 10 and 12 hereof): LIMIT OF DEDUCTIBLE LIABILITY AMOUNT Insuring Agreement A FIDELITY $10,000,000 $500,000 Insuring Agreement B AUDIT EXPENSE $50,000 $10,000 Insuring Agreement C ON PREMISES $10,000,000 $500,000 Insuring Agreement D IN TRANSIT $10,000,000 $500,000 Insuring Agreement E FORGERY OR ALTERATION $10,000,000 $500,000 Insuring Agreement F SECURITIES $10,000,000 $500,000 Insuring Agreement G COUNTERFEIT CURRENCY $10,000,000 $500,000 Insuring Agreement H UNCOLLECTIBLE ITEMS OF DEPOSIT $25,000 $5,000 Insuring Agreement I PHONE/ELECTRONIC TRANSACTIONS $10,000,000 $500,000 If "Not Covered" is inserted opposite any Insuring Agreement above, such Insuring Agreement and any reference thereto shall be deemed to be deleted from this Bond. OPTIONAL INSURING AGREEMENTS ADDED BY RIDER: Insuring Agreement J COMPUTER SECURITY $10,000,000 $500,000 Item 4. Offices or Premises CoveredAll the Insureds offices or other premises in existence at the time this Bond becomes effective are covered under this Bond, except the offices or other premises excluded by Rider. Offices or other premises acquired or established after the effective date of this Bond are covered subject to the terms of General Agreement A. Item 5. The liability of ICI Mutual Insurance Company, a Risk Retention Group (the Underwriter) is subject to the terms of the following Riders attached hereto: 2 Riders: 1-2-3-4-5-6-7-8-9 and of all Riders applicable to this Bond issued during the Bond Period. By: _ /S/ Catherine Dalton Authorized Representative (
